DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.

Response to Amendment
In view of the amendment to the claims, the rejection of claims 1, 2, 5 and 7-9 under 35 U.S.C. 112a and 112b as presented in the Office Action mailed May 16, 2022 have been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1, 2, 5, 7-9 are currently pending and rejected.

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites “aa gel-state” on line 2.  It appears that this should recite, “a gel-state.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “that is closer to the projecting portion than a center.”  The claim is not clear as to what “a center” is referring to.  For instance, it is unclear if this refers to a center of the package, of the lateral seal, or some other central portion.  (see for example, paragraph 53 as filed which discusses that “the right side from the center of the retreated portion 34” and “the left side from the center of the retreated portion 34.”) 
Claims 1 and 9 recite the limitation, “a narrow accommodating portion” (see claim 1, 2nd to last line and claim 9, 3rd to last line).  The term “narrow” is seen to be a relative term that has not been defined by the claims nor specification and therefore makes the scope of the claim unclear as to what can be construed as “narrow.”
Claim 1 recites the limitation, “the other side” on line 11, which lacks proper antecedent basis.  It appears that “the other side” are referring to one steps of the two steps as recited on lines 7-8.  Therefore, it is suggested to amend the claim limitation on lines 9 and 11 to recite “one of the two steps of the retreated portion” and “a second step of the two steps of the retreated portion.” (or similar language). 
Claim 1 recites the limitation, “the fluid material is gel-state confectionery.” (see the second to last line of the claim).  This limitation lacks proper antecedent basis, as claim 1 already recites on line 2 that the packaging bag has been filled with a gel-state confectionery.
Claim 5 recites the limitation, “a sharp-edge preventing portion.”  The term “sharp-edge” is seen to be a relative term which has not been clearly defined in the claims nor specification as to what can be construed to be “a sharp edge” thus making the scope of the claim unclear.
Claim 8 recites the limitation, “excellent.”  This is seen to be a subjective term which has not been clearly defined in the claims nor specification thus making the scope of the claim unclear as to what can be construed as “excellent.”  This rejection can be overcome by amending the claim to delete the term “excellent.”
 Claims 2, 5, 7-9 are rejected based on their dependence to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (JP 2015037977) in view of Wantanabe (JP 2007223616), Tsuruta (JP 2010213690) and Tsuruta (JP 2015223166) and Kurzinger (US 6706347). 
Regarding claim 1, Koyama discloses a packaging bag with contents (see figure 10-12).  As shown in figures 10-12, the package is a sealed pillow packaging bag.   Koyama further discloses a lateral seal disposed on an upper end of the pillow packaging bag that is formed over an entire region in a lateral direction an upper end of the pillow packaging bag (see figure 10-12, item 11), the lateral seal having a projecting “portion” (figure 10-12, item 16, 17, 21, 32), and a retreating portion (see figure 10, item 431a,b; figure 11-12, item 531a,b, 631a,b), and the retreating portion is formed with an inclination in two steps in a line toward a direction away from the projecting portion (see figure 10-12, the sloping portions 431b, 431a, 531b, 531a, 631b, 631a ).  One side of the retreated portion (figure 10, item 431b; figure 11,item 531b; figure12, item 631b) that is closer to the projecting portion (figure 10, item 17, 21, 32) than a center is inclined at an angle (431b, 531b, 631b) and the other side of the retreated portion that is farther from the protrusion than the center is also inclined  (431a, 531a, 631a).  There is a back seal (figures 10-12, item 13) formed over an entire center region in a vertical direction of the pillow packaging bag, the back seal is folded along the inclination (in each of the figures, Koyama teaches the back seal is shown as folded and is overlapping with the inclined portion of the retreating portion).  Since the back seal encloses the package contents, there is a portion of the back seal that would necessarily have been coupled to the retreated portion at the inclined portion.  That is, fin seals, as shown by Koyama would have had a portion of the seal coupled to the inclined seal to form the sealed package.  Additionally, as shown in figure 5, Koyama also discloses that the fin seal (see figure 5, item 54; paragraph 48 of the machine translation) is coupled only to the retreated portion due to the sealing bars 55a,b.
Upon opening, the projecting portion (16, 17, 21, 32) is also cut off laterally due to the tear notch 16 so that the contents can be is pushed out of a narrow accommodation portion below the projecting portion (see paragraph 38 of the machine translation; see also paragraph 69 which discloses squeezing of the pouch).
Claim 1 differs from Koyama in specifically reciting that the contents is “a gel-state confectionery.”
It is noted however, that while Koyama is primarily concerned with fluids such as detergents, it is noted that Wantanabe teaches similar types of pouches (see figure 5), which can be used for both edible and non-edible materials (see paragraph 1).  Furthermore, Tsuruta’690 teaches packaging bags that have a spout portion (figure 4, 6), which can be used for packaging Konjac-containing jelly confectioneries (see the figures and at least, paragraph 1, paragraph 28; paragraph 21 - where the jelly can have sugars and fruit juices).  Tsuruta’166 further teaches packaging bags for Konjac containing jelly confectionery (see the abstract; paragraph 21) where the pouch has a projecting spout, which is similar to Koyama and Wantanabe.  
To thus modify Koyama and to package another fluid material, such as a Konjac-containing jelly, would thus have been obvious to one having ordinary skill in the art, as a substitution of one type of fluid product, for another, both recognized in the art to have been dispensed from similar types of packaging bags comprising a projecting portion that is able to be cut off from the pouch to dispense the contents.
In view of Koyama, the combination teaches that the retreated portion has two steps (see figures 10-12 and two differing inclines).  In view of Koyama, the combination also teaches one side of the retreated portion that is closer to the projecting portion than a center has an angle that is greater than the other side of the retreated portion that is farther from the protrusion than the center in the lateral direction of the pillow packaging bag.
Claim 1 further differs from the combination in specifically reciting “one side of the retreated portion that is closer to the projecting portion than a center in the lateral direction of the pillow packaging bag is inclined at an angle of approximately 40° with respect to the lateral direction and the other side of the retreated portion that is farther from the protrusion than the center in the lateral direction of the pillow packaging bag is inclined at an angle of approximately 15° with respect to the lateral direction.”
However, Tsuruta’166 teaches a pouch for jelly food products, where there is a lateral seal across an entire region in a lateral direction (see figure 1, item 111) and where there is a projection portion (see W2) with a stepped first inclined portion that has a greater incline than a second inclined portion (see figure 1).  Tsuruta’166 teaches that the stepped projecting portion allows for pieces of Konjac jelly to be dispensed as desired (paragraph 41).  That is, the dispensing opening has a dimension that is stepped from the inclined portion of the seal to allow for the requisite dispensing.  See annotated figure 1 of Tsuruta’166 below:

    PNG
    media_image1.png
    424
    525
    media_image1.png
    Greyscale

Koyama further teaches that the inclined line can consist of a plurality of lines, thus suggesting multiple line portions to the incline (see paragraph 14 and paragraph 71, lines 730-731 of the machine translation).    To thus modify the combination and to provide a projecting portion being stepped from a retreated portion of the lateral seal as taught by Tsuruta’166, would thus have been obvious to one having ordinary skill in the art, for providing a dispensing spout having the desired size for dispensing the requisite amount of the Konjac jelly from the pouch.  Regarding the specific angles of the two sides of the retreated portion, the combination is not specific in this regard.  In figure 12, Koyama appears to teach an angle for incline 631b that can be construed to be about 45 degrees, with the curved region 631a having an instant angle that can be construed as being inclined but near horizontal.  However, Kurzinger teaches a pouch having a projecting portion (see the portion above item 4 of figure 1 and 5) and retreated portion having a first incline greater than a second incline, where dimension h3 can be 0-3mm and l2 can have a dimension of 1-15mm (see column 6, lines 31-61 and figure 4).  Thus, Kurzinger teaches that h3 and l2 can have the same dimension, thus resulting in a 45 degree angle that can be construed as approximately 40°.  Similarly, h1 can be 18mm and l3 can be 5mm (see column 6, lines 31-61) which would have resulted in the incline having an angle of about 15.5 degrees which can be construed as approximately 15°.  See annotated figure 4 below:

    PNG
    media_image2.png
    494
    653
    media_image2.png
    Greyscale

Kurzinger teaches that the particular dimensions can be varied for providing the requisite dispensing (see at least column 6, lines 53-61).  It is further noted that Tsuruta’166 also teaches that the purpose of the projecting portion and the dimensions of the pouch are for preventing uncontrolled dispensing of the contents (see paragraph 19, 41 of the machine translation).  To thus modify the combination, which already teaches a first side closer to the projecting portion having an angle that is greater than the other side of the retreated portion, and to use angles such as those taught by Kurzinger would thus have been obvious to one having ordinary skill in the art, for the purpose of achieving the requisite dispensing of the contents.  
Regarding claim 8, because Koyama already discloses that the projecting portion can be torn laterally (see paragraph 38 and figure 3), it is seen that this reads on the pillow packaging bag formed of a packaging film having lateral cutting property.  At paragraph 8, Koyama also discloses that the pouch should be able to be reliably torn and thus is seen to read on excellent lateral cutting property.
Regarding claim 9, Koyama teaches in figures 10-12 that the lateral seal has a coupling portion that is formed in a vertical direction (see figure 10-12 and the vertical length between 16 and 32) and couples an end of the projecting portion and an end of the retreated portion.  That is, Koyama teaches a projecting portion (items 17,21,32) having a left end that couples with a right end of the retreating portion 431a, 531a, 631a.  The coupling portion, is seen to also have a cutting off notch (16) for opening the packaging bag and is located at the one side that is closer to the projecting portion than the center in the lateral direction of the pillow packaging bag (see figures 10-12).  The coupling portion is also seen to form a narrow accommodating portion that becomes an opening (see figure 7 for example).  While Koyama is not specific as to “the narrow accommodating portion that becomes an opening approximately 1/3 of the lateral direction of the pillow packaging bag,” Tsuruta’166 teaches that the narrow accommodating portion can have a width W2 that can be 20mm (see paragraph 41) and that the packaging bag can have a width of 65mm (see paragraph 33) thus reading on approximately 1/3 of the width of the packaging bag.  Furthermore, as the 65mm of Tsuruta’166 can be the largest width, and as the bag has differing widths, the combination also teaches smaller widths, such as where the bag narrows, thus teaching that the narrow accommodating portion can have an opening that is approximately 1/3 of “a width” of the packaging bag.  To thus modify the combination and provide a narrow accommodating portion that is approximately 1/3 of the width of the packaging bag would have been obvious to one having ordinary skill in the art for providing controlled dispensing of the contents.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Koyama (JP 2015037977) as the primary reference and in further view of Deep (WO 2007113066).
Regarding claim 2, figure 13 of Koyama shows that the back seal is folded and can be construed as pointing away from the projecting portion (17).  
If it could have been construed that Koyama was not clear in this regard, then it is noted that It is noted that Deep can be construed as showing two retreated portions on opposing sides of the projecting portion (see figure 1 and 2, item 5).  The back seal 106 can be construed as being folded away from the projecting portion, as shown in figure 4.  To thus modify Koyama and to fold the back seal into a direction that is away from the projecting portion would thus have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Koyama (JP 2015037977) as the primary reference, and in further view of Funaki (US 20080115458).
Claim 5 differs from the combination relying on Koyama as the primary reference in specifically reciting that “a sharp-edge preventing portion is provided at a corner of the pillow packaging bag.”
However, Funaki teaches a pillow packaging bag, where there are sharp-edge preventing portions at corners (see figure 1, item 1D), where this buffering region preventing pin holes in adjoining pillow packaging bags (see paragraph 86) and prevents formation of acute angular portions (see paragraph 89).  Funaki is also directed to packaging both food and non-food fluid contents (paragraph 139).
As both Koyama and Wantanabe are packaging fluid contents, to thus modify Koyama combination and Wantanabe combination to provide sharp edge preventing portions at a corner of the pillow packaging bag would have been obvious to one having ordinary skill in the art for the purpose of preventing the formation of acute angular portions and preventing pin holes in the adjoining pillow packaging bags.
Regarding claim 7, in view of Tsuruta’166 and Tsuruta’690 as applied to claim 1 above, the combination teaches that the gel-state confectionery is a Konjac containing jelly (see Tsuruta’166 the abstract; paragraph 21; Tsuruta’690 abstract).


Claims 1-2, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wantanabe (JP 2007223616) in view of Tsuruta (JP 2010213690), Tsuruta (JP 2015223166) and in further view of Koyama (JP 2015037977), Deep (WO 2007113066) and Kurzinger (US 6706347).
Regarding claim 1, Wantanabe discloses a packaging bag with contents (see at least, paragraph 1 of the machine translation), the packaging bag being filled with contents and where the bag is sealed (see the figures and paragraph 1).  The packaging bag has a lateral seal (figure 5, item 33) formed over an entire region in a lateral direction on an upper end of the pillow packaging bag, the lateral seal has a projecting portion (figure 5, item 36) and a retreated portion (figure 5, item 33) formed in a stepped state.  The retreated portion extends away from the projecting portion and there is a back seal (see figure 5, item 29a, b, 30) disposed on a rear surface of the packaging bag.  The back seal is coupled to the lateral seal at the retreated portion, as shown in figure 5.  As Wantanabe discloses that the projecting portion has notches 35, it is seen that the projecting portion is cut off in a lateral direction so that fluid is pushed out.  
Wantanabe also teaches that upon opening, the projecting portion is cut off in a lateral direction so that the fluid material can be pushed out of a narrow accommodating portion below the projecting portion (see figure 5 and the accommodating portion below item 36).
Claim 1 differs from Wantanabe in specifically reciting that the contents is “a gel-state confectionery.”
Wantanabe already teaches in paragraph 1 that the packaging bag can contain fluid materials and various types food.  
While not specific to the food being a gel-state confectionery and a konjac containing jelly, Tsuruta’690 teaches packaging bags having a similar structure to that disclosed by Wantanabe that have a spout portion (figure 4, 6), which can be used for packaging Konjac-containing jelly confectioneries (see the figures and at least, paragraph 1, paragraph 28; paragraph 21 - where the jelly can have sugars and fruit juices).  Tsuruta’166 further teaches packaging bags for Konjac containing jelly confectionery (see the abstract; paragraph 21) where the pouch has a projecting spout, which is similar to Wantanabe. 
To thus modify the Wantanabe and to package konjac-containing jelly into Wantanabe’s pouch would thus have been obvious to one having ordinary skill in the art, based on conventional types of food recognized in the art to also be dispensed from packaging bags that have a projecting part that has a removable portion so that the contents can be pushed out of the pouch.
Claim 1 differs from the Wantanabe/Tsuruta’169/’166 in specifically reciting, “the retreated portion is formed with an inclination in two steps in a line toward a direction away from the projecting portion, one side of the retreated portion that is closer to the projecting portion than a center in the lateral direction of the pillow packaging bag is inclined at an angle of approximately 40° with respect to the lateral direction and the other side of the retreated portion that is farther from the protrusion than the center in the lateral direction of the pillow packaging bag is inclined at an angle of approximately 15° with respect to the lateral direction.”
Tsuruta’166 teaches a pouch for jelly food products, where there is a lateral seal across an entire region in a lateral direction (see figure 1, item 111) and where there is a projection portion (see W2) that is stepped from a first inclined portion that has a greater incline than a second inclined portion.  Tsuruta’166 teaches that the stepped projecting portion allows for pieces of Konjac jelly to be dispensed as desired (paragraph 41).  That is, the dispensing opening has a dimension that is stepped from the inclined portion of the seal to allow for the requisite dispensing.  
See annotated figure 1 of Tsuruta’166 below:

    PNG
    media_image1.png
    424
    525
    media_image1.png
    Greyscale

Koyama teaches a similar configuration of a pillow packaging bag as that of Wantanabe (see Koyama figure 10) but where the retreated portion is formed with an inclination in two steps in a line (see figure 10-12, item 431a,b, 531a,b, 621a,b) toward a direction away from the projecting portion (see figure 10-12 and at least, paragraph 14) and where the incline closer to the projecting portion has a large inclination (431a) and the incline farther from the protrusion has a smaller inclination (431b).  Koyama can be construed as having a projecting portion at items 16, 17, 21 and 32 of figure 10-13.  Koyama further teaches that the inclined line can consist of one or a plurality of straight lines, thus suggesting multiple straight line portions to the incline (see paragraph 14 and paragraph 71, lines 730-731 of the machine translation).  Koyama also teaches that the pouch is squeezable and the fluid contents can be accordingly removed from the open spout (see paragraph 69).  This teaches one having ordinary skill in the art that the inclined portion would also have facilitated dispensing of the contents, especially as the inclined portions lead to a dispensing spout.  
As such, it would have been obvious to one having ordinary skill in the art to modify Wantanabe’s lateral seal configuration of figure 5, so as to have an inclined portion having two steps in a line, having first larger incline closer to a projecting portion and a second smaller incline farther from the projecting portion, as taught by Tsuruta’166 and Koyama where such a modification would have been advantageous for allowing the contents to be more easily dispensed, as the inclined portions would have allowed the fluid to accordingly flow more easily toward the dispensing spout.
Regarding the specific angles of the two sides of the retreated portion, the combination is not specific in this regard.  In figure 12, Koyama appears to teach an angle for incline 631b that can be construed to be about 45 degrees, with the curved region 631a having an instant angle that can be construed as being inclined but near horizontal.  However, Kurzinger teaches a pouch having a projecting portion (see the portion above item 4 of figure 1 and 5) retreated portion where dimension h3 can be 0-3mm and l2 can have a dimension of 1-15mm (see column 6, lines 31-61).  Thus, Kurzinger teaches that h3 and l2 can have the same dimension, thus resulting in a 45 degree angle that can be construed as approximately 40°.  Similarly, h1 can be 18mm and l3 can be 5mm (see column 6, lines 31-61) which would have resulted in the incline having an angle of about 15.5 degrees which can be construed as approximately 15°.  See annotated figure 4 below:

    PNG
    media_image3.png
    494
    653
    media_image3.png
    Greyscale

Kurzinger teaches that the particular dimensions can be varied for providing the requisite dispensing (see at least column 6, lines 53-61).  It is further noted that Tsuruta’166 also teaches that the purpose of the projecting portion and the dimensions of the pouch are for preventing uncontrolled dispensing of the contents (see paragraph 19, 41 of the machine translation).  To thus modify the combination, which already teaches a first side closer to the projecting portion having an angle that is greater than the other side of the retreated portion, and to use angles such as those taught by Kurzinger would thus have been obvious to one having ordinary skill in the art, for the purpose of achieving the requisite dispensing of the contents.  
Further regarding the back seal formed over an entire center region in a vertical direction of the pillow packaging bag, the back seal folded along the inclination and coupled only to the retreated portion, this has been further taught by Koyama as shown at figure 13.  As Wantanabe already teaches a back seal that overlaps with the retreated portion, it would have been obvious to one having ordinary skill in the art to use another conventional back seal such as that of Koyama as a substitution of one conventional expedient for another, both recognized for performing a similar function.  It is further noted that Koyama further teaches that when filling packages with an upper and lower seal together with a longitudinal seal there-between, that it has been conventional to couple the longitudinal seal to the upper and lower portions.  That is, as shown in figure 5, there is a back seal formed at 54, and the upper and lower seals are formed with the sealing bars 55.  As such, the back seal would have been only coupled to the retreated portion.  This is further supported by Deep who teaches a back seal (see figure 4, item 106), which is coupled to the retreated portion of the upper seal, via sealing bars 109a).  Modification of the combination would thus have been an obvious matter of engineering and or design, based on known expedients for providing the back seal.
Regarding claim 2, figure 13 of Koyama shows that the back seal is folded and can be construed as pointing away from the projecting portion (17).  
If it could have been construed that Koyama was not clear in this regard, then it is noted that it is noted that Deep can be construed as showing two retreated portions on opposing sides of the projecting portion (see figure 1 and 2, item 5).  The back seal 106 can be construed as being folded away from the projecting portion, as shown in figure 4.  
Modification of the Wantanabe combination to thus use conventional configurations for a similar back seal would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, based on conventional configurations of similar back seals for similar types of pouches.
Regarding claim 8, Wantanabe teaches that the package is tearable at the notch, 35, and this is therefore seen to teach that the packaging bag of Wantanabe is formed of a packaging film having lateral cutting property.  It is further noted however, that Koyama similarly desires for the bag to be tearable at the projecting portion (paragraph 8) and this is similar to Wantanabe.  To thus modify Wantanabe if necessary and use films that can be easily torn at the tearable portion would thus have been obvious to one having ordinary skill in the art, for ease of removing the projecting portion for accessing the contents.
Regarding claim 9, in view of Koyama’s figures 10-12 the combination teaches that the lateral seal has a coupling portion that is formed in a vertical direction and couples an end of the projecting portion and an end of the retreated portion.  That is, Koyama teaches a projecting portion (items 17,21,32) having an end that couples with an end of the retreating portion 431a.  The coupling portion, is seen to also have a cutting off notch (16) for opening the packaging bag and is located at the one side that is closer to the projecting portion than the center (see figure 10).  The projecting portion of Tsuruta’166 is also seen to have a coupling portion (see near item 113) that is formed in a vertical direction and couples an end of the projecting portion with an end of the retreated portion.  In view of the modification of Wantanabe’s figure 5, it is seen that the coupling portion would have had a cutting-off notch that is configured to open the packaging bag and the coupling portion is formed at one side that is closer to the projecting portion than the center.
Regarding “the coupling portion forms a narrow accommodating portion that becomes an opening approximately 1/3 of the lateral direction of the pillow packaging bag,” Tsuruta’166 teaches that the narrow accommodating portion can have a width W2 that can be 20mm (see paragraph 41) and that the packaging bag can have a width of 65mm (see paragraph 33) thus reading on approximately 1/3 of the width of the packaging bag.  Furthermore, as the 65mm of Tsuruta can be the largest width, and as the bag has differing widths, the combination also teaches smaller widths, such as where the bag narrows, thus teaching that the narrow accommodating portion can have an opening that is approximately 1/3 of “a width” of the packaging bag.  
As Wantanabe already teaches “a coupling portion” that forms “a vertical direction” and couples an end of the projecting portion and a right end a retreated portion (see figure 2 and 4), to thus modify the combination and provide a narrow accommodating portion that is approximately 1/3 of the width of the packaging bag would have been obvious to one having ordinary skill in the art for providing controlled dispensing of the contents.


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Wantanabe (JP 2007223616) as the primary reference and both in further view of Funaki (US 20080115458).
Claim 5 differs from the Wantanabe combination in specifically reciting that “a sharp-edge preventing portion is provided at a corner of the pillow packaging bag.”
However, Funaki teaches a pillow packaging bag, where there are sharp-edge preventing portions at corners (see figure 1, item 1D), where this buffering region preventing pin holes in adjoining pillow packaging bags (see paragraph 86) and prevents formation of acute angular portions (see paragraph 89).  Funaki is also directed to packaging both food and non-food fluid contents (paragraph 139).
As Wantanabe packages fluid contents, to thus modify the Wantanabe combination to provide sharp edge preventing portions at a corner of the pillow packaging bag would have been obvious to one having ordinary skill in the art for the purpose of preventing the formation of acute angular portions and preventing pin holes in the adjoining pillow packaging bags.
Regarding claim 7, in view of Tsuruta’166 and Tsuruta’690 as applied to claim 1 in both rejections above, the combination teaches that the gel-state confectionery is a Konjac containing jelly (see Tsuruta’166 the abstract; paragraph 21; Tsuruta’690 abstract).


Response to Arguments
On page 5 of the response, Applicant urges that the combination does not teach the two stages of the retreated portion with the claimed angles and further does not teach the retreated portion of the lateral seal being inclined in two stages with respect to the lateral direction for blocking movement of the gel-state confectionery and that the distance between the projecting portion and the retreated portion in the longitudinal direction is increased to make it easier for a consumer to hold the opening with his/her mouth.
These urgings are not seen to be sufficient to overcome the rejection as presented in this Office Action.  It is initially noted that the combination teaches the use of a two-stage retreated portion having a greater incline closer to a projecting portion and another incline continuous with the first incline, but having a smaller angle of incline.  Additionally, the combination is seen to encompass the claimed angles, and which can also control the dispensing of the contents.  The combination further teaches controlling the dispensing of a gel-state confectionary.  Furthermore, the combination teaches a longitudinal length between the projecting portion and the retreated portion such that the combination is also seen to make it easier for a consumer to hold the opening within one’s mouth.  It is noted that  the easer of holding an opening with one’s mouth would also have been a function of the particular individual and as such, the prior art is seen to be capable of performing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792